On Return to Remand

PATTERSON, Judge.
We remanded this case to the trial court on January 19, 1996, with instructions to enter findings on Jimmy Humphrey’s post-conviction claim that his sentence for escape in the first degree exceeded the maximum authorized by law. In support of his claim, Humphrey contended that his sentence for escape had been improperly enhanced under the Habitual Felony Offender Act by an assault conviction for which he was serving time at the time of his escape.
The trial court has complied with our instructions and has filed a return with this court that includes a transcript of the proceedings below. The return shows that after a hearing the trial court found that Humphrey’s original sentence exceeded that authorized by law and that he should be re-sentenced. The trial court thereupon resen-tenced Humphrey to five years’ imprisonment, suspended the sentence, and placed him on probation for two years, conditioned upon his not getting in trouble while in the penitentiary serving the remainder of his earlier sentence. This sentence falls within the range authorized by statute for the offense of escape in the first degree.
Because the trial court has granted Humphrey the relief he sought in his post-convic*492tion petition, this appeal is now moot and it is hereby dismissed.
APPEAL DISMISSED.
All Judges concur.